Opinion issued October 7, 2014




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-14-00356-CR
                             NO. 01-14-00357-CR
                          ———————————
                     DON ANTHONY LANG, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee


         On Appeal from the County Criminal Court at Law No. 10
                          Harris County, Texas
               Trial Court Case Nos. 1872431 & 1872432


                         MEMORANDUM OPINION

      On September 25, 2014, appellant, Don Anthony Lang, Jr., filed a motion to

dismiss these appeals. The motion to dismiss complies with Texas Rule of

Appellate Procedure 42.2(a) and no prior decision has issued in these cases. See
TEX. R. APP. P. 42.2(a), (b). Accordingly, we grant the motion and dismiss the

appeals. We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Higley, Bland, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2